Citation Nr: 0917340	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1991, from November 1994 to April 1995, and from September 
2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the VA RO in Winston-Salem, North Carolina, which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from January 11, 2006.  

Notably, the Veteran was scheduled for a VA examination in 
November 2008; however, she failed to report to the 
examination without providing good cause.  

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  

Finally, the Board notes that the Veteran submitted a notice 
of disagreement via a September 2007 VA Form 9, Appeal to 
Board of Veterans' Appeals, in which she sought to appeal her 
PTSD claim to the Board and expressed her disagreement with 
an October 2007 rating decision that denied total disability 
rating based on individual unemployability (TDIU).  A 
statement of the case (SOC) was issued in November 2008, 
which confirmed and continued the denial of TDIU.  This 
matter is not before the Board, as a VA Form 9 has not been 
received for the TDIU claim, and this issue is referred to 
the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

2.  PTSD is currently manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks. 



CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The 
notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, insufficiency in the timing 
or content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders, supra.  

In letters dated in April 2006 and September 2006, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  This 
correspondence advised the Veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was last 
readjudicated in a supplemental statement of the case (SSOC) 
in January 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service private treatment records, 
and a VA examination report.  Also of record and considered 
in connection with the appeal are various written statements 
submitted by the Veteran.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, she has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  In 
this regard, the Board notes that a notice of disagreement, 
received in September 2006, which includes a section on the 
specific diagnostic code and legal criteria used for rating 
mental disorders, shows that the Veteran is aware of the 
rating criteria and examples of types of medical and lay 
evidence that the are relevant to establishing entitlement to 
increased compensation.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


General Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  


Specific Legal Criteria-Rating Mental Disorders

The Veteran's PTSD is evaluated as 30 percent disabling under 
38 C.F.R. § 4.130, DC 9411 (2008).  

A.  PTSD

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;  

30 %	Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often( chronic impairment, mild memory loss 
(such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, DC 9411, 9440 (2008).

Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2008).  


Standard of Review

Regulations governing Adjustments and Resumptions provide 
that, generally, when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
38 C.F.R. § 3.655 (a) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Legal Analysis

The Veteran contends that she is entitled to a higher initial 
evaluation for her PTSD.  She essentially claims that this 
disability is more severe than is contemplated by a 30 
percent rating, and describes symptoms of hypervigilance, 
weekly panic attacks, depression, flashbacks, sleep 
disturbance, exaggerated startle response, auditory and 
visual hallucinations, decreased energy, and decreased 
socialization.  

Of preliminary importance, as noted above, the Veteran failed 
to report for a VA examination scheduled to take place in 
November 2008.  The Veteran has not submitted any reasons for 
her failure to report to the scheduled examination.  As no 
good cause has been shown, the claim must be rated based on 
the evidence of record.  

In the instant case, the Board finds that the Veteran meets 
the criteria for no more than a 30 percent disability rating 
under DC 9411.  Significantly, treatment records issued by a 
private psychologist, dated from May to August 2006, reflect 
reported symptomatology that includes nightmares, panic 
attacks, hypervigilance, impaired socialization, racing 
thoughts, diminished interest level, impaired memory, mood 
swings, anger and agitation, suicidal ideation, anxiety, 
depression and hallucinations, once a week or less.  Notably, 
a May 2006 report from the same private psychologist reflects 
subjective symptomatology of hypervigilance, impaired 
socialization, severely impaired memory, anger, sadness, and 
fear that connotes a dysfunctional prefrontal cortex.  The 
Veteran endorsed feelings of depression, no energy, little 
interest in things, crying spells, anger and agitation, 
helplessness, and occasional suicidal ideation, and described 
experiencing nightmares, at least twice a week, and panic 
attacks, at least once a week.  The psychiatrist noted that 
because of the Veteran's PTSD, she is mildly compromised in 
her ability to sustain social relationships, and is mildly 
compromised in her ability to sustain work relationships.  
The physician prescribed Trazodone, Niravam, and Wellbutrin, 
along with supplemental cognitive behavioral psychotherapy.  
The Veteran was assigned a GAF score of 35.  

In conjunction with the current appeal, during an August 2006 
VA PTSD examination, Veteran described symptoms of recurrent 
and intrusive distressing recollections of events experienced 
in service, avoidance of thoughts feelings, or conversations 
associated with the trauma, markedly diminished interest or 
participation in significant activities, difficulty falling 
or staying asleep, and feelings of detachment and 
estrangement from others.  The Veteran reported being 
separated from her husband, and experiencing nightmares, 3 
times per week, interrupted sleep, detachment, lowered 
interest, increased problems with frustration, 
hypervigilance, and difficulty performing at work.  Further, 
she endorsed taking several pharmaceuticals for her mental 
disorder.  She denied any hospitalizations for her mental 
disorder, and has not had temper problems, homicidal and/or 
suicidal ideation, a history of violence or assaultiveness, 
alcohol use, substance abuse, or problems with the activities 
of daily living.  Mental examination results revealed that 
the Veteran was oriented to time and person, did not display 
any obvious deficits in thinking or memory, had a slight 
stutter, but was otherwise easy to understand, and had 
logical and focused speech at all times.  The examiner 
observed that the Veteran was guarded towards the examiner 
and that her mood was anxious; but her affect was normal, and 
her thought process, thought content, speech and psychomotor 
activity were unremarkable.  The examiner noted that the 
Veteran was easily distracted from the task at hand, and 
found no impairment of memory, but some impairment in 
concentration.  The Veteran was diagnosed with PTSD, and a 
GAF score of 52 was assigned.  

The Board has reviewed the aforementioned evidence but finds 
that the criteria for an evaluation in excess of 30 percent 
have not been met.  The pertinent medical evidence 
collectively reflects that, during the time frame in 
question, the Veteran's PTSD was characterized, primarily, by 
depressed mood, anxiety, suspiciousness, weekly panic 
attacks, chronic sleep impairment, and mild memory loss.  The 
Board finds that these symptoms more nearly approximate 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, the level of impairment 
contemplated in the initial 30 percent disability rating.  
The Board is aware that the Veteran had some documented 
symptoms of difficulty in establishing and maintaining 
effective work and social relationships, and had previously 
experienced suicidal ideation and hallucinations.  However, 
during the August 2006 VA PTSD examination, the Veteran 
denied a history of experiencing hallucinations or suicidal 
ideation.  

The Board further finds that the GAF scores assigned-35 on 
the May 2006 private psychiatric assessment and 52 on the 
August 2006 VA PTSD examination-do not provide a basis for 
assigning an initial rating in excess of 30 percent for the 
service-connected PTSD.  Although a GAF score of 35 is 
generally indicative of some serious impairment in 
functioning, the totality of the objective evidence does not 
reflect occupational and social impairment consistent with a 
GAF score of 35.  On private examination, it was noted that 
the Veteran's symptoms mildly compromised her ability to 
sustain social and work relationships.  Thus, the Board finds 
that the GAF score of 52 is a better reflection of the 
Veteran's functioning and supports the conclusion that a 30 
percent but no higher rating for PTSD was warranted.  

Moreover, as noted above, the GAF scores assigned in a case, 
like an examiner's assessment of the severity of a condition, 
are not dispositive of the evaluation issue; rather, they 
must be considered in light of the actual symptoms of the 
Veteran's disorder (which here, provide the primary basis for 
the initial rating assigned).  See 38 C.F.R. § 4.126(a).  

Thus, while the medical evidence indicates that the Veteran's 
PTSD has resulted in some of the symptoms listed among those 
included in the criteria for the 50 percent rating, such as 
difficulty in establishing and maintaining effective social 
relationships, difficulty with memory, and subjective reports 
of hallucinations and suicidal ideation, the totality of the 
symptomatology and level of impairment associated with her 
PTSD have been more consistent with the criteria for the 30 
percent rating.  

In short, the Board finds that the evidence is indicative of 
no greater impairment than that contemplated by the initial 
30 percent rating assigned for PTSD.  As the criteria for the 
next higher, 50 percent, rating were not met during this 
period, it logically follows that the criteria for higher 
rating of 70 percent and 100 percent likewise are not met for 
this time frame.  

Based on the evidence of record, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1), but finds no evidence 
that the Veteran's PTSD has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated any periods of hospitalization 
during the pendency of this appeal.  In fact, the August 2006 
VA examination report shows that the Veteran denied requiring 
any hospitalization for her mental disorder.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Overall, the evidence does not support an evaluation in 
excess of 50 percent for PTSD, and the claim for that benefit 
must be denied.  38 C.F.R. §§ 4.3, 4.7.  

Finally, consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the disability warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  


ORDER

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 30 percent disabling, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


